Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39928 Filed 06/15/21 Page 1 of 50




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 J.S.T. CORPORATION,

         Plaintiff,
 v.                                         Case No. 15-13842
                                            Honorable Victoria A. Roberts
 ROBERT BOSCH LLC, et al.,

      Defendants.
 ___________________________/

      ORDER GRANTING IN PART, DENYING IN PART, AND RESERVING
      RULING IN PART ON (1) PLAINTIFF’S DAUBERT MOTION [ECF Nos.
      514, 515]; AND (2) DEFENDANTS’ DAUBERT MOTION [ECF No. 527]

 I.      INTRODUCTION

         J.S.T. Corporation (“JST”) filed suit against Robert Bosch LLC,

 Robert Bosch GmbH, and Bosch Automotive Products Co., Ltd.

 (collectively, “Bosch”) for misappropriation of trade secrets.

         Before the Court are the parties’ fully briefed Daubert motions.

         JST moves to preclude the Rule 26 reports and testimony of two of

 Bosch’s proposed expert witnesses – Umberto Catignani (“Catignani”) and

 Robert Lange (“Lange”). [ECF Nos. 514, 515].

         Bosch challenges six of JST’s proposed experts. It moves the Court

 to: (1) strike the reports and preclude the testimony of John Sakowicz; and
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39929 Filed 06/15/21 Page 2 of 50




 (2) preclude certain testimony and portions of the reports of JST’s five other

 proposed experts. [ECF No. 527].

       As set forth below, the Court GRANTS IN PART, DENIES IN PART,

 and RESERVES RULING IN PART on the parties’ motions.

 II.   BACKGROUND

       A.    JST and Bosch’s Relationship & the HIT2 Electrical Header
             Connector

       JST and Bosch are automotive suppliers.

       Bosch supplies General Motors (“GM”) with assembled Body Control

 Modules (“BCM”) for GM vehicles. GM BCMs are electronic control units

 that control and monitor numerous electrical systems and functions of the

 vehicle, such as lighting, windshield wipers, air conditioning, mirrors, locks,

 and security systems.

       JST designs and manufactures electric and electronic connectors for

 use in a wide range of products – including computers, appliances,

 machinery, control systems, and vehicles.

       In 2005, Bosch retained JST to custom design, develop, and

 manufacture a hybrid 183-pin electrical header connector (the “HIT2”) – a

 key component of Bosch’s BCM. The HIT2 consists of a high-precision

 injection molded housing with seven uniquely dimensioned pockets, 183

 metal power and signal pins of various lengths assembled to protrude an


                                        2
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39930 Filed 06/15/21 Page 3 of 50




 equal amount into each of their respective pickets and bent precisely to

 align on the opposite side into a JST tine plate.




       Functionally, the HIT2 (Figure 1) connects GM’s BCM (Figure 2) to a

 vehicle’s wire harness system (Figure 3) and enables connection of 183




                                       3
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39931 Filed 06/15/21 Page 4 of 50




 automotive electrical circuits with a low insertion force. The disruption of a

 single connection may result in failure of a vehicle system.




       JST says the HIT2 design and development required extensive JST

 engineering work, including – among other things – material selection;

 design validation and testing; consideration of electric contacts and

 connector performance reliability; and creation of drawings, models,

 prototype parts and tooling, and production methods and automation.

 Importantly, Bosch says it jointly designed the HIT2 electrical connector

 with JST.

       As part of the development and bidding process, JST provided Bosch

 with technical drawings and three-dimensional (“3D”) computer-aided

 design (“CAD”) models of the HIT2 header (“JST’s designs”), subject to a

 non-disclosure agreement. JST says the designs contained protectable



                                        4
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39932 Filed 06/15/21 Page 5 of 50




 trade secrets. JST’s asserted trade secrets include – among other things –

 HIT2’s dimensions, tolerances (i.e., “the acceptable degree to which the

 completed part could deviate from the design dimensions,” see Mike’s

 Train House, Inc. v. Lionel, LLC, 472 F.3d 398, 410 (6th Cir. 2006)),

 material selection, and quality and production processes.

       JST began producing and supplying Bosch with the HIT2 in 2008 or

 2009. In 2012, JST informed Bosch of a price increase for the HIT2; JST

 told Bosch that if it did not agree to the new price, it should seek a new

 source to supply it with the electrical connector. Bosch issued a request for

 quotation seeking potential replacement suppliers for the electrical

 connector and eventually selected Foxconn Interconnect Technology, Ltd.

 (“Foxconn”) as a supplier. In 2015, GM approved the Foxconn-

 manufactured electrical connector, and Foxconn began producing it for

 Bosch.

       B.    This Action

       JST brought this lawsuit against Bosch alleging misappropriation of

 trade secrets, among other claims. JST alleges Bosch improperly: (1) gave

 JST’s designs to third-party manufacturers, including Foxconn, while

 soliciting bids to reproduce the HIT2 electrical connector; (2) disclosed the

 plastic material supplier for the HIT2 connector to Foxconn; and (3)



                                       5
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39933 Filed 06/15/21 Page 6 of 50




 referenced a section of JST’s production part approval process (“PPAP”)

 document on gauging.

       The jury will determine if JST’s information is eligible for protection as

 a trade secret, if Bosch misappropriated JST’s information, and if Bosch’s

 actions caused JST damages. Specifically, the jury will hear evidence

 concerning whether: (1) JST’s HIT2 information had independent economic

 value because it was not generally known to, and not readily ascertainable

 (including through reverse engineering) by, competitors; and (2) JST used

 reasonable security measures to maintain the secrecy of the information.

       If JST proves each element of its trade secret claim, the jury also will

 determine if Bosch’s defenses justify its alleged use of the HIT2 header

 information. For example, the jury will be asked to determine: (1) whether

 Bosch and JST jointly designed and developed, and therefore co-own,

 certain HIT2 header information; (2) whether JST’s demand that Bosch find

 a new source for the electrical connector excuses the alleged

 misappropriation; and (3) whether JST was damaged by the approval of

 additional connector suppliers.

       The parties offer expert witnesses to help explain the technical nature

 of certain disputed issues. Among other things, expert testimony is offered

 to explain: (1) the technical aspects of the Bosch and JST data in their



                                        6
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39934 Filed 06/15/21 Page 7 of 50




 respective 3D CAD files; (2) whether the HIT2 and/or JST’s alleged trade

 secrets are readily ascertainable through reverse engineering; (3) whether

 JST’s processes and materials were unique and whether its alleged trade

 secrets were readily available in the public domain and/or widely known in

 the industry; and (4) the customs and practices regarding the exchanges of

 information and treatment of designs by and between Tier 1 and Tier 2

 suppliers – like Bosch and JST, respectively – and original equipment

 manufacturers – like GM – in the automotive industry.

 III.   LEGAL STANDARD

        Federal Rule of Evidence 702 governs the admissibility of expert

 testimony and provides:

        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an
        opinion or otherwise if:

              (a) the expert's scientific, technical, or other
              specialized knowledge will help the trier of fact to
              understand the evidence or to determine a fact in
              issue;

              (b) the testimony is based on sufficient facts or data;

              (c) the testimony is the product of reliable principles
              and methods; and

              (d) the expert has reliably applied the principles and
              methods to the facts of the case.




                                         7
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39935 Filed 06/15/21 Page 8 of 50




 Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharms., Inc., 509 U.S.

 579 (1993).

       The party offering the expert testimony bears the burden to prove its

 admissibility by a preponderance of the evidence. E.E.O.C. v. Kaplan

 Higher Educ. Corp., 748 F.3d 749, 752 (6th Cir. 2014); Flanagan v. Altria

 Group, Inc., 423 F. Supp. 2d 697, 700 (E.D. Mich. 2005) (citing Daubert,

 509 U.S. at 592, n.10).

       Parsing the language of Rule 702, a proposed expert’s opinion is

 admissible if the party offering it establishes three things: (1) the witness is

 “qualified by ‘knowledge, skill, experience, training, or education’”; (2) the

 testimony is “relevant, meaning that it ‘will assist the trier of fact to

 understand the evidence or to determine a fact in issue’”; and (3) the

 testimony is reliable. See In re Scrap Metal Antitrust Litig., 527 F.3d 517,

 528-29 (6th Cir. 2008). Rule 702 guides trial courts by providing “general

 standards to assess reliability: whether the testimony is based upon

 ‘sufficient facts or data,’ whether the testimony is the ‘product of reliable

 principles and methods,’ and whether the expert ‘has applied the principles

 and methods reliably to the facts of the case.’” Id. at 529.

       The relevance inquiry ensures “that there is a ‘fit’ between the

 testimony and the issue to be resolved by the trial.” Greenwell v.



                                          8
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39936 Filed 06/15/21 Page 9 of 50




 Boatwright, 184 F.3d 492, 496 (6th Cir. 1999); Daubert, 509 U.S. at 591

 (“‘Fit’ is not always obvious, and scientific validity for one purpose is not

 necessarily scientific validity for other, unrelated purposes.”). Indeed, “Rule

 702’s ‘helpfulness’ standard requires a valid scientific connection to the

 pertinent inquiry as a precondition to admissibility.” Daubert, 509 U.S. at

 591-92.

       The reliability inquiry focuses on the methodology and principles

 which form the basis of the testimony, Greenwell, 184 F.3d at 497, and is

 designed to “make certain that an expert . . . employs in the courtroom the

 same level of intellectual rigor that characterizes the practice of an expert in

 the relevant field,” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

 (1999). An expert’s testimony must be based on “more than subjective

 belief or unsupported speculation.” Daubert, 509 U.S. at 590. Neither

 Daubert nor the Federal Rules of Evidence requires a court to admit

 opinion evidence “that is connected to existing data only by the ipse dixit of

 the expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

       In determining whether an expert’s opinion is reliable, the Court does

 not “determine whether it is correct, but rather [determines] whether it rests

 upon a reliable foundation, as opposed to, say, unsupported speculation.”

 In re Scrap Metal, 527 F.3d at 529-30. Typically, a key question for the



                                         9
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39937 Filed 06/15/21 Page 10 of 50




  Court to consider in determining whether a technique or method is reliable

  is whether the technique or method can be (and has been) tested. Kaplan,

  748 F.3d at 752 (quoting Daubert, 509 U.S. at 593).

        Other factors the Court may consider in deciding the reliability of an

  expert’s opinions include: (1) whether the expert’s theory or technique “has

  been subjected to peer review and publication”; (2) whether there is a high

  “known or potential rate of error” with respect to a particular technique, and

  whether there are “standards controlling the technique’s operation”; and (3)

  whether the theory or technique enjoys “‘general acceptance’” within the

  “‘relevant scientific community,’” or “‘has been able to attract only minimal

  support within the community.’” Daubert 509 U.S. at 593-94 (citation

  omitted). Notably, the “reliability” inquiry is “flexible.” Kumho Tire, 526 U.S.

  at 141-42. Daubert’s list of factors neither necessarily nor exclusively

  applies to all experts or in every case; the Court has wide latitude in

  assessing reliability. Id.

  IV.   COMMON ISSUE CONCERNING ALL EXPERTS

        Before discussing the parties’ specific motions, it makes sense to

  address a common issue raised by both parties. Both parties move to

  exclude portions of experts’ reports and expert testimony which consist of

  nothing more than fact witness testimony, such as factual narratives;



                                         10
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39938 Filed 06/15/21 Page 11 of 50




  recitation of, or commentary on, case documents and/or witness testimony;

  and inferences from non-technical evidence.

        The parties are correct that it is inappropriate for experts to act

  merely “as a vehicle to present a factual narrative of interesting or useful

  documents for a case, in effect simply accumulating and putting together

  one party’s ‘story.’” Scentsational Techs., LLC v. Pepsi, Inc., No. 13-8645,

  2018 WL 1889763, at *4 (S.D.N.Y. Apr. 18, 2018). Indeed, simply narrating

  facts “does not convey opinions that are based on an expert’s knowledge

  and expertise,” nor does it trace to a reliable methodology. Id.

        However, experts may, and to some extent must, set forth facts which

  provide the basis and reasons for their opinions. See id.; see also Brainard

  v. Am. Skandia Life Assur. Corp., 432 F.3d 655, 664 (6th Cir. 2005) (“[A]n

  expert opinion must ‘set forth facts’ and, in doing so, outline a line of

  reasoning arising from a logical foundation.”); R.C. Olmstead, Inc., v. CU

  Interface, LLC, 606 F.3d 262, 271 (6th Cir. 2010) (“Expert reports must

  include ‘how’ and ‘why’ the expert reached a particular result, not merely

  the expert's conclusory opinions.” (citation omitted)). While experts may

  cite facts and case documents to explain how they support an opinion, an

  expert goes too far if she characterizes the document or makes non-

  technical inferences from the facts for the purpose of having the fact finder



                                         11
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39939 Filed 06/15/21 Page 12 of 50




  accept her interpretation as fact. See Scentsational Techs., 2018 WL

  1889763, at *4.

        The parties move to exclude numerous portions of the opposing

  experts’ reports under this argument. JST seeks to exclude: (1) paragraphs

  15-22, 41, 46, and 85-113 of Catignani’s report; and (2) paragraphs 30-88

  of Lange’s report. Bosch seeks to exclude: (1) paragraphs 16 and 48 of

  Randy Griffin’s report and pages 2-3 of his rebuttal report; (2) paragraphs

  39, 47, 62, 74, and 95 of Dr. George Flowers’ report; (3) paragraph 100 of

  Dr. John Evans’ report and paragraphs 34, 56, 80, and 92 of his rebuttal

  report; (4) paragraphs 30-51, 53, and 78 of Dr. Deepak Goel’s report; (5)

  paragraphs 21-22 of Dr. Jeffrey Suhling’s report; and (6) unspecified

  paragraphs or pages of John Sakowicz’s report.

        The Court will allow experts to rely on factual information and case

  documents to support, or provide necessary context to their opinions.

  However, the parties may not use expert testimony which consists merely

  of factual recitation or commentary on case documents and fact witness

  testimony if it does not bear on any scientific, technical or other specialized

  knowledge, and it is not necessary to provide a basis for the expert’s

  opinions. See Fed. R. Evid. 702(a); Scentsational Techs., 2018 WL

  1889763, at *4.



                                        12
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39940 Filed 06/15/21 Page 13 of 50




        From their briefs, it is evident that both sides know – at least

  generally – the limits of the legal principles set forth above.

        Rather than go through the experts’ reports paragraph-by-paragraph,

  the Court RESERVES RULING on the specific objections made by the

  parties concerning experts’ reliance on factual information and case

  documents that is not necessary to support their opinions.

        In many instances, the parties move to exclude the same type of

  factual narrative included by their own experts and/or proposed opinions on

  the same or similar issues. The parties should be able to resolve the

  majority of disputes raised under this section. Prior to trial, the parties must

  meet and confer in an effort to substantially limit their conflicts under this

  argument. For any dispute that remains, the parties can raise objections

  during testimony at trial.

  V.    JST’S DAUBERT MOTION

        JST seeks to preclude the reports and testimony of Catignani and

  Lange – each of whom principally opines that JST’s HIT2 electrical header

  connector can be reverse engineered.

        A.    Umberto Catignani

        Catignani is a materials engineer with a Bachelor’s of Science in

  Materials Engineering from the University of Cincinnati and a Master’s of



                                         13
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39941 Filed 06/15/21 Page 14 of 50




  Science in Polymer Engineering from the University of Akron. While

  obtaining his degrees, he interned at IBM and Delphi Packard Electric

  Systems (“Delphi”), a GM company. From 1995 until 2000, Catignani

  worked as a Lead Senior Injection Molding Process Engineer at Delphi. He

  has been an independent consultant in the field of injection molding since

  2001.

          In addition to his principal opinion that JST’s HIT2 electrical connector

  can be reverse engineered, Catignani opines that: (1) JST’s purported

  trade secrets are publicly available and readily ascertainable; (2) the

  dimensional information JST alleges to be trade secrets does not provide

  sufficient information to manufacture a replacement part; (3) JST’s alleged

  nondimensional trade secret information is industry standard or could be

  easily derived, does not identify unique aspects that would be valuable to a

  competitor, and was not treated as confidential; and (4) based on a

  comparison of the technical aspects of the drawings and models, JST’s

  HIT2 and the Bosch header connector are different.

          JST says the Court should preclude these opinions and related

  reports because: (1) Catignani lacks the requisite expertise to render these

  opinions; (2) his opinions are not based on reliable principles or methods;

  and (3) his opinions are based on insufficient facts and data.



                                          14
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39942 Filed 06/15/21 Page 15 of 50




              1.    Catignani Lacks the Requisite Expertise

        JST says Catignani lacks sufficient knowledge, skill, experience,

  training and education with the design, engineering, testing, validation,

  implementation, or use of a complex, multi-pin, hybrid, high-density

  electrical header connector that is at issue here. The Court agrees.

        During his deposition, Catignani admitted he has no experience

  designing electrical connectors. [ECF No. 530-2, PageID.36184].

  Moreover, Catignani has never reverse engineered an electrical connector

  or any other automotive part – let alone a complex, hybrid, high-density

  electrical header such as the HIT2. Catignani’s claimed expertise in

  polymer engineering does not qualify him as an expert in reverse

  engineering an electrical connector. His experience is with molding

  machines and benchmarking a speaker – certainly not relevant to the

  design, development, fabrication, testing, and reverse engineering of an

  electrical connector. He is not qualified to opine on these matters.

              2.    Catignani’s Reverse Engineering Opinions Are Not
                    Based on Reliable Principles or Methods

        Catignani attempted two different methods of reverse engineering.

  Neither resulted in the reverse engineering of the HIT2. Despite

  acknowledging that his first method “wasn’t good enough,” he submitted

  the method in his first report and claimed that he “performed the industry


                                       15
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39943 Filed 06/15/21 Page 16 of 50




  standard reverse engineering steps. . . .” Catignani changed the method

  he used in his rebuttal report, but that method also did not reverse engineer

  the HIT2.

        JST says the Court should exclude Catignani’s reverse engineering

  reports for two reasons. First, Catignani failed to complete the testing for

  either of his methods, such that his opinion is based solely on his

  subjective belief or speculation that his methodology should work, see

  Meemic Ins. Co. v. Hewlett-Packard Co., 717 F. Supp. 2d 752, 761 (E.D.

  Mich. 2010) (“[A]n expert’s subjective belief or unsupported speculation will

  not [satisfy Fed. R. Evid. 702].”). Secondly, JST says Catignani does not

  provide support to demonstrate that his reverse engineering methods and

  other opinions have been subjected to peer review and publication, have a

  known or potential rate of error, enjoy general acceptance in the relevant

  scientific community, or can be (and have been) tested.

        Bosch says JST’s first argument is contrary to law. It says an expert

  does not have to perform all steps of the reverse engineering and need

  only show that the trade secret can be reverse engineered for his or her

  opinion to be admissible. This is not necessarily true. See Johnson v.

  Manitowoc Boom Trucks, Inc., 484 F.3d 426, 431 (6th Cir. 2007) (“‘[H]ands-

  on testing is not an absolute prerequisite to the admission of expert



                                        16
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39944 Filed 06/15/21 Page 17 of 50




  testimony,’ but where a theory easily lends itself to testing and

  substantiation, ‘conclusions based only on personal opinion and experience

  do not suffice.’” (citation omitted)).

        “One way to overcome the testing requirement might be to show that

  the expert has significant technical expertise in the specific area in which

  he is [offered to testify].” Id.; see also Bah v. Nordson Corp., No. 00-9060,

  2005 WL 1813023, at *8 (S.D.N.Y. Aug. 1, 2005) (finding an expert reliable

  despite the lack of testing because he had “extensive experience” with the

  very types of machines at issue in the case).

        Here – unlike in Bah – Catignani does not have extensive experience

  with electrical connectors or in reverse engineering them. He cannot

  overcome the failure to test his methods. See Johnson, 484 F.3d at 431.

        Considering Catignani’s lack of testing and lack of extensive

  experience with electrical connectors, the Court finds that his opinions are

  not based on reliable principles or methods.

              3.     Certain Other Catignani Opinions Are Based on
                     Sufficient Facts and Data

        JST’s focus is to mainly preclude Catignani’s opinions regarding

  reverse engineering. But it also moves the Court to exclude certain

  opinions by Catignani because they are not supported by sufficient facts or

  data. JST says: (1) Catignani testified that JST’s tolerances are industry


                                           17
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39945 Filed 06/15/21 Page 18 of 50




  standard but offered no facts or data to support that opinion and

  acknowledged that tolerances vary from material to material and process to

  process; (2) Catignani offers several opinions about JST’s Process Failure

  Mode Effects Analysis (“PFMEA”) but did not analyze JST’s actual process,

  and he based his opinion on standard failure modes while admitting during

  his deposition that the failure modes vary based on part, design, and

  material; and (3) the Court should exclude Catignani’s opinion that JST’s

  materials could be readily ascertained because Catignani did not perform a

  materials analysis, did not support his opinion with facts or data, and

  ignored that Foxconn could not determine JST’s material.

        The Court disagrees with JST and finds that Catignani’s opinions on

  these matters are sufficiently supported based on the facts and data he

  relied upon, the analysis he provided, and – most importantly – his

  dimensional measurement analysis experience, materials analysis

  experience, and PFMEA experience.

              4.    Catignani’s Other Opinions: Pricing, Legal
                    Conclusions, Etc.

        JST says the Court should exclude Catignani’s pricing opinions

  because he fails to show he is qualified to testify regarding pricing, he

  provides no support for his conclusions, and he disregards case facts.

  Bosch fails to respond to this argument.


                                        18
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39946 Filed 06/15/21 Page 19 of 50




        The Court excludes Catignani’s opinions regarding JST’s pricing.

        JST also says the Court should preclude the results of Catignani’s

  measurement analysis because they were not derived in a “clean room”

  and should preclude other parts of Catignani’s report because he had

  others assist him in the collection of data. However, JST does not explain

  the importance of deriving results in a “clean room” and it fails to cite legal

  authority supporting these arguments. The arguments fail.

        JST next argues that Catignani makes impermissible legal

  conclusions. Specifically, JST says the Court should exclude Catignani’s

  opinion that JST’s trade secrets are publicly available as an impermissible

  legal conclusion, along with Catignani’s opinion that JST disclosed its

  PPAP trade secrets in documentation to third parties without confidentiality

  protection.

        The Court disagrees. These opinions stop short of asserting legal

  terminology – i.e., that the trade secrets are not actually trade secrets. See

  Raytheon Co. v. Indigo Sys. Corp., 598 F. Supp. 2d 817, 821-22 (E.D. Tex.

  2009) (explaining that an opinion that a party’s trade secrets “do not

  meaningfully differ from information that is widely known in the industry” is

  a valid opinion, and not a legal conclusion, because the expert does not

  “conclude that [certain] trade secrets . . . are not actually trade secrets”);



                                         19
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39947 Filed 06/15/21 Page 20 of 50




  Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994) (“Although an

  expert’s opinion may embrace an ultimate issue to be decided by the trier

  of fact, the issue embraced must be a factual one.” (citation, brackets, and

  quotation marks omitted) (quoting Fed. R. Evid. 704(a))).

        Whether JST’s trade secrets are publicly available and whether JST

  disclosed its trade secrets are factual issues relevant to Bosch’s defense.

  JST will be able to introduce evidence that the trade secrets are not

  publicly available and that it did not disclose the trade secrets to third

  parties. See id.

        On the other hand, Catignani’s opinion would have been an

  impermissible legal conclusion if he had opined that because the trade

  secrets are publicly available, the information cannot be considered trade

  secrets. See id. at 822 (“Raytheon reads Simmons' report as concluding

  that, because elements of these trade secrets may be found in the public

  domain, the information cannot be considered a trade secret. But Simmons

  does not reach such conclusions. Of course, if Simmons did draw such

  conclusions, they would be inadmissible legal opinions.”). However,

  Catignani did not reach this ultimate legal conclusion.

        JST fails to show that the challenged opinions are impermissible legal

  conclusions.



                                         20
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39948 Filed 06/15/21 Page 21 of 50




        Finally, on pages 13-14 of its motion, JST identifies by bullet point

  eight additional opinions/conclusions by Catignani and says the Court

  should exclude them because other evidence in the record contradicts the

  opinions/conclusions. Bosch disagrees. It says JST’s complaints that

  Catignani’s opinions are contradicted by other case facts go to the weight,

  not admissibility, of Catignani’s opinion. Furthermore, JST’s bullet point

  listing of invalid opinions – without argument or support – is insufficient to

  have any traction with the Court.

        The Court agrees with Bosch and will not exclude the opinions/

  conclusions from Catignani’s reports listed on pages 13-14 of JST’s motion.

              5.    Catignani Conclusion

        The Court excludes Catignani’s reverse engineering opinions

  concerning the HIT2 and his opinions related to JST’s pricing. The Court

  otherwise allows Catignani’s opinions.

        B.    Robert Lange

        Lange has over 40 years experience in automotive engineering and

  holds a Bachelor’s and a Master’s of Science in Mechanical Engineering

  from the University of Michigan. Lange’s career covers motor vehicle

  systems architectures and compartment engineering, vehicle technology

  development, chassis systems, and collision avoidance – all include



                                         21
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39949 Filed 06/15/21 Page 22 of 50




  electrical sensors and connectors. Through his work at GM, Failure

  Analysis Associates and Ford, Lange held titles such as Executive-in-

  Charge, Engineering Director, Executive Director Vehicle Structure and

  Safety, Vice President, Principal Engineer and Supervisor.

        In addition to opining that a competitor could reverse engineer the

  HIT2 electrical connector, Lange: (1) opines that JST’s alleged

  nondimensional trade secrets have not been specifically defined or

  identified to be of value to a competitor; (2) explains how and why JST’s

  alleged dimensional trade secrets are features that can be ascertained

  through inspection by technical investigators; (3) opines that JST’s alleged

  trade secrets related to regrind limits are not unique to JST and are not

  necessary to manufacturing automotive electrical connectors; and (4) says

  JST created its designs in collaboration with Bosch.

        JST says the Court should exclude Lange’s expert reports and

  opinions because: (1) he lacks the requisite expertise to opine regarding

  electrical connectors; (2) his opinion that the HIT2 can be reverse

  engineered is speculative; (3) Lange did not apply proper methods or rely

  on sufficient facts to support his opinions; and (4) Lange’s reliance on

  Catignani’s report is improper.




                                       22
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39950 Filed 06/15/21 Page 23 of 50




              1.    Lange is Qualified

        JST says Lange lacks the requisite expertise to opine regarding the

  HIT2 electrical connector because his entire career was devoted to vehicle

  structure and safety integration, not electrical components. JST says

  Lange has no experience with electrical engineering or designing electrical

  header connectors.

        The Court disagrees. Although Lange’s career in automotive

  engineering focused on vehicle architecture, structure, and safety

  integration, Bosch demonstrates that Lange’s high-end positions included

  significant experience and involvement with different types of electrical

  components, including electrical connectors. The Court finds that Lange

  has sufficient experience to qualify him to offer opinions on issues

  concerning the HIT2 electrical connector.

              2.    Lange’s Reverse Engineering Opinion is Not Reliable

        In the “Reverse Engineering” section of his report, Lange sets forth a

  29-step, “high level” reverse engineering process to “permit the

  manufacture of an automotive electrical connector.” Lange then summarily

  concludes that “capable engineers” who follow this process and utilize

  “common industry standards and GM’s specifications for engineering,




                                       23
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39951 Filed 06/15/21 Page 24 of 50




  manufacture, and quality/process control” can produce “an electrical

  connector comparable to the JST HIT2 connector.”

        In support of his reverse engineering opinion, Lange relies on “the

  expert report of [Catignani] in addition to [his] own knowledge and

  experience.” Since the Court excludes Catignani’s reverse engineering

  opinions, Lange cannot rely on Catignani’s report for his own reverse

  engineering opinions.

        As JST points out, Lange does not specify what knowledge or

  experience qualifies him to offer his opinion; he does not identify

  publications or authorities to validate his “process;” and he does not identify

  any occasion when he or anyone in the world successfully reverse

  engineered any electrical connector, let alone the HIT2. Bosch sets forth

  Lange’s qualifications and experience. However, the Court finds that

  Bosch fails to show that Lange’s reverse engineering process and his

  related opinions are reliable. See Bechak v. ATI Wah Chang, No. 15-1692,

  2017 WL 4541611, at *5 (N.D. Ohio Oct. 11, 2017) (“When a proponent of

  expert testimony presents ‘only the experts’ qualifications, their conclusions

  and their assurances of reliability,’ . . . [it is] ‘not enough’ [to demonstrate

  reliability] ‘under Daubert.’” (citation omitted)).




                                          24
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39952 Filed 06/15/21 Page 25 of 50




        Moreover, Lange’s reverse engineering opinions are made further

  unreliable and unhelpful to the finder of fact because Lange: (1) has never

  seen or physically examined the HIT2; (2) did not address the time and

  expense it would take to reverse engineer the HIT2; and (3) only made the

  list of reverse engineering steps and did not perform them.

        The Court finds that Lange’s reverse engineering opinions are

  unreliable. See Meemic, 717 F. Supp. 2d at 762 (“[A]n expert’s subjective

  belief or unsupported speculation will not [satisfy Fed. R. Evid. 702].”). The

  Court excludes Lange’s reverse engineering opinions and the

  corresponding portions of his reports.

              3.    Pricing

        JST makes the same arguments regarding Lange’s opinions on JST’s

  pricing as it made concerning Catignani’s pricing opinions. JST says the

  Court should exclude Lange’s opinions regarding JST’s pricing because he

  fails to show he is qualified to testify regarding pricing, he provides no

  support for his conclusions, and he disregards case facts.

        Bosch fails to respond to this argument.

        The Court excludes Lange’s opinions regarding JST’s pricing.




                                        25
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39953 Filed 06/15/21 Page 26 of 50




              4.   Legal Conclusions

        JST makes the same legal conclusions arguments concerning

  Lange’s opinions that it made regarding Catignani’s arguments. The same

  analysis and conclusion apply to Lange’s opinions.

        For the same reasons explained above, JST fails to show that the

  challenged opinions are impermissible legal conclusions.

              5.   Lange’s Other Opinions

        JST challenges certain opinions by Lange regarding JST’s

  dimensional trade secrets and design tolerances.

        JST says the Court should exclude Lange’s opinion that JST’s trade

  secrets 1-119 include “dimensional characteristics that can be replicated by

  inspection” and are “generally available to technical investigators” because

  he provides no analysis.

        The Court disagrees. Lange’s experience coupled with his reliance

  on the relevant facts and data – such as JST’s trade secret disclosures and

  GM’s standards and requirements – render his opinions regarding the

  ability to measure the HIT2’s dimensional characteristics reliable.

        JST also challenges Lange’s conclusions that JST’s design tolerance

  are documented in common industry standards and were established by

  Bosch in collaboration with JST. JST says the Court should exclude these



                                       26
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39954 Filed 06/15/21 Page 27 of 50




  conclusions because they lack support and because tolerance are prima

  facie trade secrets.

        The Court allows these opinions. Although tolerances are prima facie

  trade secrets, see Mike's Train House, 472 F.3d at 410, that simply means

  they are assumed to be trade secrets. It does not entirely preclude the

  possibility that the design tolerances become commonly known in the

  industry. Nor does it preclude the possibility that JST’s tolerances were

  established in collaboration with Bosch. Whether JST’s design tolerances

  are trade secrets is an issue for the jury; the Court will not find that they are

  as a matter of law.

              6.    Lange’s Reliance on Catignani’s Report

        JST says Lange’s reliance on Catignani’s report is improper because:

  (1) Catignani’s opinions are unreliable; and (2) Lange did not have

  Catignani’s report or know its contents prior to completing his own report.

  Bosch says Lange’s reliance on Catignani’s report is proper.

        With respect to JST’s first argument, the Court finds that Lange

  cannot rely on Catignani’s report to the extent the Court excludes it and/or

  excludes Catignani’s related opinions. On the other hand, Lange may rely

  on parts of Catignani’s report that are admitted into evidence.




                                         27
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39955 Filed 06/15/21 Page 28 of 50




        JST cites to page 23 of Lange’s deposition for its second argument.

  However, that page does not support JST’s contention that Lange did not

  have Catignani’s report or know its contents before completing his own

  report. The Court disregards this argument.

              7.    Lange Conclusion

        The Court excludes Lange’s reverse engineering opinions and his

  opinions on JST’s pricing. The Court allows Lange’s other opinions.

  VI.   BOSCH’S DAUBERT MOTION

        Bosch challenges six of JST’s proposed experts: (1) John Sakowicz

  (“Sakowicz”); (2) Randy Griffin (“Griffin”); (3) John Evans (“Dr. Evans”); (4)

  George Flowers (“Dr. Flowers”); (5) Deepak Goel (“Dr. Goel”); and (6)

  Jeffrey Suhling (“Dr. Suhling”). Bosch moves to preclude: (1) the reports

  and testimony of Sakowicz entirely; and (2) certain testimony and portions

  of the reports of the five other proposed experts.

        After first arguing to exclude Sakowicz entirely, Bosch organizes its

  remaining motion based on the argument being made, not by the expert.

  Specifically, Bosch argues that the Court should: (1) bar JST’s experts from

  offering opinions outside their expertise; (2) exclude JST’s experts’ legal

  conclusions; (3) exclude Dr. Evans’ and Dr. Flowers’ testimony about the

  parties’ state of mind, intent, and business ethics; (4) bar JST’s experts



                                        28
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39956 Filed 06/15/21 Page 29 of 50




  from offering opinions not based on reliable principles and methods; and

  (5) preclude JST from offering cumulative expert testimony. The Court will

  addresses each argument.

        A.    JST Timely Disclosed and Properly Designated Sakowicz
              as an Expert Witness

        Bosch first moves the Court to strike the reports and testimony of

  Sakowicz, arguing that: (1) he is a fact witness who JST failed to timely

  disclose; and (2) JST’s expert designation of Sakowicz is improper.

        Sakowicz worked for GM for 28 years. From 2004 to 2008, he was

  responsible for the entire GM Global Catalog of unsealed electrical

  connectors and unsealed connection system interfaces and was the GM

  lead engineer in the sourcing and development of newly designed unsealed

  connection systems for global GM use. As such, Sakowicz has knowledge

  and experience relevant to the technology at issue in this case. Moreover,

  although he did not have involvement with the HIT2 connector, he does

  appear to have direct, personal knowledge of certain facts relevant to the

  underlying dispute.

        Fact discovery closed on July 1, 2019. JST notified Bosch that it

  selected Sakowicz as one of its experts later that month.

        Bosch says JST’s expert designation of Sakowicz is improper. It

  says Sakowicz is a fact witness and that JST’s failure to disclose him


                                       29
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39957 Filed 06/15/21 Page 30 of 50




  during fact discovery violated Fed. R. Civ. P. 26(a)(1)(A)(i), which “requires

  parties to disclose early in discovery persons likely to have discoverable

  information if the disclosing party may use that information or person to

  support its claim or defense.” Abrams v. Nucor Steel Marion, Inc., 694 Fed.

  Appx. 974, 982 (6th Cir. 2017).

        Bosch says the Court should exclude Sakowicz under Fed. R. Civ. P.

  37(c)(1). Rule 37(c)(1) provides an exclusionary sanction for failure to

  disclose a witness as required by Rule 26(a) unless the non-disclosing

  party shows that the violation was substantially justified or harmless.

  Abrams, 694 Fed. Appx. at 982.

        JST says it properly designated Sakowicz as an expert; it timely

  disclosed him as an expert to Bosch; and Sakowicz provided an expert

  report and testimony regarding his expertise in connection systems.

        In addition to his personal knowledge of facts relevant to the

  underlying dispute, Sakowicz has significant experience in automotive

  engineering, including experience involving vehicle connection systems

  and electrical header connectors like the HIT2. Sakowicz’s personal

  knowledge of certain facts related to the underlying dispute does not

  preclude him from being an expert. See Innovation Ventures, LLC v. NVE,

  Inc., 90 F. Supp. 3d 703, 724 (E.D. Mich. 2015) (“‘Daubert’s list of specific



                                        30
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39958 Filed 06/15/21 Page 31 of 50




  factors neither necessarily nor exclusively applies to all experts or in every

  case’; in some cases the relevant reliability concerns may focus upon

  personal knowledge or experience.’” (citation omitted)). The Court finds

  that JST properly designated Sakowicz as an expert and timely notified

  Bosch of his expert designation.

        Moreover, even if JST should have disclosed Sakowicz during fact

  discovery, the failure to do so was harmless in light of the five

  harmlessness factors set forth in Abrams, 694 Fed. Appx. at 982. Although

  Bosch summarily states that it was “significant[ly] prejudice[d]” by JST’s

  failure to disclose Sakowicz until one month after fact discovery closed,

  Bosch does not explain how it was prejudiced. Bosch was able to depose

  Sakowicz; it will not be prejudiced by allowing Sakowicz’s testimony at trial.

        B.    Opinions Outside Expertise

        Bosch next moves to bar JST’s experts from offering opinions outside

  the areas of their expertise. It makes arguments concerning Sakowicz, Dr.

  Evans, and Dr. Flowers.

              1.    John Sakowicz

        Bosch argues that Sakowicz is not qualified to be an expert. It says

  Sakowicz relies on his personal experience and first-hand knowledge of

  certain facts from working with JST while employed at GM – not on any



                                        31
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39959 Filed 06/15/21 Page 32 of 50




  expertise. Bosch highlights that Sakowicz has never been an expert in

  another case and has not worked in the automotive industry since

  November 2008. Bosch also says Sakowicz does not even consider

  himself an expert in any field.

        With respect to the latter statement, Bosch cites to Sakowicz’s

  deposition testimony and says the Court should exclude him as an expert

  because he disclaims any expertise. However, in making this argument,

  Bosch blatantly misrepresents the record.

        Bosch highlights the following testimony from page 12 of Sakowicz’s

  deposition transcript for the proposition that Sakowicz disclaimed any

  expertise: “[W]ould I consider myself an expert . . . in any particular facet of

  engineering? That would be a strange question, because I don’t want to --

  I’m not that vain to say that I am.” However, Bosch completely ignored the

  remainder of Sakowicz’s answer, in which he said that his “experience

  would allow [him] to [offer] opinion[s] on certain matters” as an expert

  witness. Bosch also ignored Sakowicz’s testimony at the bottom of page

  12 and onto page 13 of his deposition transcript, where he: (1) said his

  experience would qualify him to offer opinions regarding three areas of

  automotive engineering – electromechanical sensors and switches,

  occupant safety performance, and power distribution componentry; and (2)



                                         32
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39960 Filed 06/15/21 Page 33 of 50




  explained that his experience in “power distribution componentry” was what

  was relevant to this case, as it referred to “[e]lectrical . . . wiring[] and the

  components that go into wire harnesses: [c]onnectors, terminals, crimping

  technologies, those types of things.”

        Contrary to Bosch’s assertion, Sakowicz did not disclaim any

  expertise. He testified that his automotive engineering experience qualified

  him to offer expert opinion testimony regarding electrical componentry, wire

  harnesses, and electrical connectors – the precise type of technology at

  issue here. The Court agrees. Sakowicz’s extensive experience at GM in

  electrical connectors, wire harnesses, and electrical wiring and

  componentry qualifies him to be an expert. Bosch even acknowledges in

  its reply brief that Sakowicz has knowledge regarding, and experience

  working with, the technology related to the HIT2 connector, interface and

  wire harness for the type of automobile connection system at issue.

        The fact that Sakowicz has never been an expert witness before does

  not preclude him from being an expert now since his knowledge and

  experience in automotive electrical componentry qualifies him to offer his

  opinions; in some respects, one could say he may be more reliable than a

  career expert witness who regularly testifies on behalf of the same type of

  party (e.g., personal injury plaintiffs or tobacco industry companies) and



                                          33
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39961 Filed 06/15/21 Page 34 of 50




  who invariably offers the same or similar type of conclusion. And the fact

  that Sakowicz has not worked in the automotive industry for over ten years

  does not disqualify him as an expert, either. However, it is a fact that the

  jury could possibly consider in determining the weight to give Sakowicz’s

  testimony.

        The Court finds Sakowicz sufficiently qualified to offer his opinions.

               2.   Dr. Evans

        Bosch argues that the Court should exclude Dr. Evans’ opinions and

  testimony regarding the cost to reverse engineer the HIT2 header – see ¶¶

  60-70 of his report and ¶¶ 45, 61-69 of his rebuttal report – because they

  are outside his area of expertise. Bosch says Dr. Evans is a professor in

  the area of electrical and industrial systems engineering and not an expert

  in economics, costing, or any other discipline that would qualify him to offer

  an opinion on what it would cost to reverse engineer the HIT2.

        In response, JST says Dr. Evans has significant experience in

  costing, citing the following in support: (1) Dr. Evans’ testimony regarding

  his “experience with business practices in the automotive industry,

  specifically with body control modules and their components (e.g.,

  connectors)”; (2) Dr. Flowers’ testimony that Dr. Evans has a deep

  understanding of financial issues, including costing and the general



                                        34
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39962 Filed 06/15/21 Page 35 of 50




  operations of an auto manufacturer; (3) finance and management positions

  Dr. Evans held at Chrysler – including Senior Business Analyst, Senior

  Financial Specialist, Manager of Advanced Technology, and Manager of

  Strategic Business and Advanced Technology; and (4) Dr. Evans’

  testimony regarding his experience in the manufacturing planning that goes

  into the development of an entire body control module, including the

  connectors.

        JST fails to establish that Dr. Evans has the requisite experience to

  offer an opinion regarding how much it would cost to reverse engineer the

  HIT2. Particularly, JST fails to explain how Dr. Evans’ background in

  “business practices in the automotive industry” and his prior finance and

  management positions at Chrysler support his opinion on the cost of

  reverse engineering the HIT2 under the circumstances of the information

  and technology available to the market. Moreover, neither Dr. Flowers’ nor

  Dr. Evans’ testimony provides an explanation as to the type of cost analysis

  with which Dr. Evans had experience. Dr. Evans’ general background in

  business practices in the automotive industry and finance do not qualify

  him to render a general opinion in any area, or at least not regarding the

  cost of reverse engineering the HIT2. See King v. Enter. Rent-A-Car Co.,

  231 F.R.D. 255, 267 (E.D. Mich. 2004) (excluding testimony of an expert



                                       35
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39963 Filed 06/15/21 Page 36 of 50




  who had general statistical experience but no specific experience that

  would bear on the employment statistics opinion he was rendering).

        The Court excludes Dr. Evans’ testimony regarding the cost to

  reverse engineer the HIT2 connector.

              3.    Dr. Flowers

        Bosch moves the Court to exclude Dr. Flowers’ opinions (see ¶ 37 of

  his report) and testimony regarding “industry practice” (i.e., Dr. Flowers’

  opinion that Bosch’s act of copying JST’s information and providing it to a

  JST competitor was a violation of industry practice). Bosch says Dr.

  Flowers is not qualified to offer opinions on industry practice because he is

  a mechanical engineering professor and has no experience working in the

  automotive supply industry.

        JST says it is untrue that Dr. Flowers has no automotive industry

  experience. It says Dr. Flowers – a professor at Auburn University – has

  worked with Chrysler and other automotive suppliers in connection with his

  work at the Center for Advanced Vehicle and Extreme Environment

  Electronics (“CAVE3”) – an academic research center that sometimes

  collaborates with members of the automotive industry. JST also says Dr.

  Flowers worked with several connector companies when he headed

  CAVE’s connector’s group.



                                        36
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39964 Filed 06/15/21 Page 37 of 50




        While JST says Dr. Flowers worked with members of the automotive

  industry while working at CAVE, it fails to explain the type and extent of

  work Dr. Flowers engaged in at CAVE. Most notably, however – as Bosch

  points out in its reply – JST fails to explain how Dr. Flowers’ work as an

  academic consultant gives him the expertise to opine on acceptable

  practices within the automotive industry.

        The Court excludes Dr. Flowers’ testimony regarding “industry

  practice.”

        C.     The Court Excludes JST’s Experts’ Legal Conclusions

        Bosch moves the Court to exclude the following opinions as

  impermissible legal conclusions: (1) ¶ 26 from Dr. Evans’ report – “it is my

  opinion that JST’s HIT2 header design, and each of the 116 of the

  dimensions and tolerances asserted as trade secrets by JST are trade

  secrets”; (2) ¶ 3 from Dr. Goel’s report – “it is my opinion that . . . JST’s

  Trade Secrets 120-122, 126-127 and 146 do meet the definition of a trade

  secret under MUTSA”); (3) the following excerpt from page 8 of Dr.

  Suhling’s report – “it is my opinion that [the] following items constitute trade

  secrets and were misappropriated by Bosch: [list of nine of JST’s alleged

  trade secrets]”; and (4) ¶ 22 from Dr. Flowers’ report – “it is my opinion that

  the HIT2 trade secret design features and production processes were not



                                         37
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39965 Filed 06/15/21 Page 38 of 50




  readily ascertained by Bosch through proper means and are not readily

  ascertainable through proper means.”

        With the exception of Dr. Flowers’ opinion, JST does not contest the

  exclusion of these opinions as impermissible legal conclusions. The Court

  excludes them; they are legal conclusions on the ultimate issue and tell the

  jury what result to reach. See Dow Corning Corp. v. Jie Xiao, No. 11-

  10008, 2013 WL 992773, at *15 (E.D. Mich. Mar. 13, 2013) (excluding

  expert’s opinion that the “claimed trade secrets [a]re not trade secrets

  according to the legal definition” as an impermissible legal conclusion);

  Woods v. Lecureux, 110 F.3d 1215, 1220 (6th Cir. 1997) (“[T]estimony

  offering nothing more than a legal conclusion—i.e, testimony that does little

  more than tell the jury what result to reach—is properly excludable under

  the Rules.”).

        JST says Dr. Flowers’ opinion should not be excluded because an

  expert can testify regarding whether a trade secret is ascertainable by

  reverse engineering. While JST is correct, Dr. Flowers’ opinion goes

  beyond that and directly tracks statutory terms of art (i.e., “readily

  ascertainable by proper means”). Dr. Flowers’ opinion is an impermissible

  legal conclusion, and the Court excludes it.




                                         38
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39966 Filed 06/15/21 Page 39 of 50




        D.     The Court Excludes JSTs’ Experts’ Opinions About a
               Parties’ State of Mind, Intent, and Business Ethics and
               Opinions Assessing a Witness’ Credibility

        Bosch says that the Court should exclude Dr. Evans’ and Dr. Flowers’

  opinions and testimony about the parties’ state of mind, intent, and

  business ethics and their opinions and testimony assessing the credibility

  of Bosch fact witnesses.

               1.    Dr. Evans’ Opinions About Bosch’s Business Ethics

        Bosch moves to exclude paragraphs 70-72 and 101 of Dr. Evans’

  report and paragraph 58 of his rebuttal report; it says they assess the

  ethics of Bosch’s business conduct:

             ¶ 70 – “[U]sing proprietary design information for purposes of
             ‘cloning’ a design to give to competitors is one of the highest
             levels of unethical professional behavior.”

             ¶ 71 – “It is also my opinion that providing detailed manufacturing
             process information from a site visit to other companies,
             especially competitive suppliers, is absolutely unethical without
             the permission of the company owning the process knowledge.”

             ¶ 72 – “To be clear, it is absolutely unethical for a customer to
             give a supplier’s PPAP information to a competitor without the
             approval of the supplier.”

             ¶ 101 – “Any information given to Foxconn (or other connector
             suppliers) by Bosch from the JST PPAP is unacceptable business
             practice and absolutely unethical.”

             ¶ 58 – “In my experience as an automotive executive . . . this
             practice is considered highly unethical and against standard
             business practices.”


                                         39
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39967 Filed 06/15/21 Page 40 of 50




        JST does not address whether opinions regarding a party’s business

  ethics are allowed. It instead focuses on Bosch’s argument that JST’s

  experts offer opinions on a party’s state of mind and intent (which this Court

  addresses below). JST says its experts do not offer opinions on a party’s

  state of mind or intent. This argument is irrelevant to Dr. Evans’ five above

  opinions. Regarding those, JST offers a single sentence: “Evans [sic]

  opinion [sic] in paragraphs 58, 70-72, and 101 is [sic] a comparison of

  identified Bosch conduct and industry practice and Bosch’s own code of

  conduct.”

        While expert testimony regarding common industry practice may be

  relevant and admissible, JST does not show why Dr. Evans’ five above

  opinions are relevant. Moreover, in them, Dr. Evans’ does not compare

  Bosch’s alleged conduct to common industry practice; he opines that

  Bosch’s alleged conduct is unethical. This is not relevant. See In re

  Rezulin Prod. Liab. Litig., 309 F. Supp. 2d 531, 544 (S.D.N.Y. 2004)

  (“expert opinion as to the ethical character of their actions simply is not

  relevant”).

        The Court excludes Dr. Evans’ opinions assessing the ethics of

  Bosch’s alleged business conduct.



                                        40
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39968 Filed 06/15/21 Page 41 of 50




              2.    Dr. Evans’ Opinions Assessing the Credibility of
                    Bosch Fact Witnesses

      Bosch says the Court should exclude paragraphs 44, 60, and 61 of Dr.

  Evans’ report because they assess the credibility of Bosch fact witnesses

  Rajesh Das and Jim Finn:

           ¶ 44 – “These discussions [I had with JST employees] clearly
           contradict Mr. Das’ implications that JST’s design team was not
           competent.”

           ¶ 60 – “From his testimony (7/25/18), Mr. Finn tries to mince
           words (page 42) with the difference between ‘we send’ and ‘we
           sent.’”

           ¶ 61 – “Mr. Finn tried to create confusion with his comments as to
           the origination of the Bosch design.”


        JST argues these opinions are admissible. With respect to

  paragraph 44, JST says there, Dr. Evans draws a comparison between

  JST’s actual industry experience and that asserted by Bosch personnel

  (i.e., that JST’s design team was “not competent”). And in paragraphs 60-

  61, JST says Dr. Evans provides background facts for his opinion in

  paragraph 62.

        The Court excludes Dr. Evans’ opinions in paragraphs 44, 60, and

  61. “An expert cannot testify about a witness’ credibility. The jury, not the

  expert, evaluates credibility.” MAR Oil Co. v. Korpan, 973 F. Supp. 2d 775,

  786 (N.D. Ohio 2013). Moreover, expert opinions are not necessary to


                                        41
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39969 Filed 06/15/21 Page 42 of 50




  compare witness testimony to other evidence in the case; the jury can do

  this on its own.

              3.     Dr. Flowers’ Opinions About the Parties’ State of
                     Mind and Intent

        Bosch moves to exclude paragraphs 75 and 79 of Dr. Flowers’ report

  as opinions on state of mind and intent:

            ¶ 75 – “Bosch led JST to believe that the plant visit was to help
            new personnel at Bosch to better understand JST and to check
            the manufacturing processes of the HIT2 header and another
            connector.”

            ¶ 79 – “Bosch always intended to provide Foxconn with ‘the
            issues and solutions JST had’ regarding manufacturing and
            production.”


        JST does not respond.

        These opinions concern Bosch’s state of mind and intent and are

  improper. See In re E.I. du Pont de Nemours & Co. C-8 Pers. Inj. Litig.,

  348 F. Supp. 3d 698, 718 (S.D. Ohio 2016) (courts typically bar expert

  opinions or testimony concerning a corporation’s state of mind, subjective

  motivation, or intent; such testimony is improper because it describes lay

  matters which a jury is capable of understanding and deciding without the

  help of an expert).

        The Court excludes paragraphs 75 and 79.




                                       42
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39970 Filed 06/15/21 Page 43 of 50




        E.    The Court Excludes JST’s Experts’ Opinions that Are Not
              Based on Reliable Principles and Methods

        Bosch moves to exclude certain opinions by Griffin and Drs. Flowers

  and Goel, arguing they are not based on reliable principles and methods.

        Bosch says the Court should exclude Dr. Flowers’ opinion that JST’s

  prints models and “all math data” are confidential, from paragraph 45 of his

  report. Bosch says this opinion is a bare conclusion that simply parrots

  JST’s litigation position, and that Dr. Flowers fails to provide any support or

  reliable methodology to explain how he arrived at it. Bosch also says the

  Court should exclude Dr. Flowers’ opinion that it would be “impossible” to

  measure the dimensions of the HIT2 header with a commonly used

  measuring device – from paragraphs 65, 70, and 100 of his report –

  because Dr. Flowers: (1) did not provide any support or explanation for how

  he reached this conclusion; (2) did not attempt to measure any dimension

  of the HIT2; and (3) fails to account for the fact that JST measured the

  HIT2 header’s dimension with precision.

        Bosch says the Court should exclude Dr. Goel’s opinion that various

  aspects of JST’s claimed trade secrets are confidential and his opinion that

  JST derives independent economic value from its claimed trade secrets –

  from ¶¶ 53, 55 of his report. Bosch says these opinions are conclusory and

  unreliable because Dr. Goel fails to cite any support or provide any


                                        43
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39971 Filed 06/15/21 Page 44 of 50




  explanation for how he reached the conclusions other than by reviewing the

  discovery record.

        Finally, Bosch says the Court should exclude as unreliable Griffin’s

  opinion that Bosch copied JST’s HIT2 connector design (¶¶ 32-37 of his

  report) because he based that opinion on a comparison of 3D models

  performed by a JST employee using software that Griffin cannot operate

  and without verifying that the data entered into the software was accurate.

  Similarly, Bosch says the Court should exclude Griffin’s opinion that the

  HIT2 cannot be reverse engineered without substantial time and expense

  because: (1) it relies on Dr. Evans’ and Dr. Flowers’ opinions; (2) Griffin

  offers no analysis of his own to support his opinion or the opinions upon

  which he relied; and (3) Griffin could not support his opinion since he has

  never performed any reverse engineering.

        JST does not specifically address any of the expert opinions Bosch

  challenges. Particularly, JST does not attempt to show that these experts

  support their challenged opinions with sufficient facts or data, nor does it try

  to demonstrate that the experts use reliable methodologies to reach their

  opinions.

        Instead, JST summarizes case law and summarily states that: “Each

  [JST expert] relies on expertise and education and has applied it to the



                                        44
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39972 Filed 06/15/21 Page 45 of 50




  facts of the case, in methodical and principled ways that are technically

  sound and will ultimately be helpful to the fact finder in this case” and “Each

  JST expert through physical testing, or through analysis…, follow accepted,

  technical methods and principles to reach their respective opinions.”

        JST’s conclusory response fails to adequately respond to Bosch’s

  specific arguments. Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244,

  251 (6th Cir. 2001) (“It is the proponent of the testimony that must establish

  its admissibility by a preponderance of proof.”). Bosch’s challenges are

  valid; the contested opinions lack sufficient support and are not based on

  reliable principles and methods.

        “Expert reports must include ‘how’ and ‘why’ the expert reached a

  particular result, not merely the expert's conclusory opinions.” R.C.

  Olmstead, Inc., v. CU Interface, LLC, 606 F.3d 262, 271 (6th Cir. 2010)

  (citation omitted). “[A]n expert opinion must ‘set forth facts' and, in doing

  so, outline a line of reasoning arising from a logical foundation.” Id.

        As Bosch says, Drs. Flowers and Goel merely offer their conclusory

  opinions and fail to include how and why they reached them. Since support

  is lacking, the Court cannot find the challenged opinions are based on

  sufficient facts and data, or that they are the product of reliable principles

  and methods, as required by Fed. R. Evid. 702. See id.; Henry v. City of



                                         45
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39973 Filed 06/15/21 Page 46 of 50




  Flint, No. 17-11061, 2019 WL 2207669, at *5 (E.D. Mich. Apr. 19, 2019)

  (excluding proposed opinions which the expert explained were “[b]ased

  upon [his] review of the facts . . . and [his] training and experience” upon

  concluding that the expert’s support for his opinions was “not ‘analysis,’ but

  rather, [the expert’s] own say-so”).

        Griffin’s opinions are unreliable because Griffin offers no analysis of

  his own to support his conclusions and because they are based on his

  reliance on analyses and assumptions of others without independently

  verifying their facts and methods. See id.; United States v. Tipton, 269

  Fed. Appx. 551, 559-60 (6th Cir. 2008) (finding an opinion unreliable

  because the proposed expert failed to verify the facts upon which he based

  his conclusions).

        Moreover, mere “expert experience” to buttress these opinions is not

  good enough. See Walbridge Aldinger Co. v. Aon Risk Servs., Inc. of Pa.,

  No. 06-11161, 2007 WL 1219036, at *2-3 (E.D. Mich. Apr. 25, 2007)

  (excluding expert’s opinion despite his “qualifications and lengthy service in

  the industry” where the expert “fail[ed] to include the bases and, more

  significantly, the reasons for his conclusions and the manner in which he

  arrived at those conclusions”).




                                         46
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39974 Filed 06/15/21 Page 47 of 50




        The Court excludes the challenged opinions of Griffin and Drs.

  Flowers and Goel.

        F.    Limits on Cumulative Expert Testimony

        Bosch says the Court should preclude JST from presenting

  cumulative expert testimony under Federal Rule of Evidence 403.

  Particularly, Bosch says: (1) each of JST’s six expert witnesses offers an

  opinion on whether JST’s claimed trade secrets can be reverse

  engineered; (2) each of JST’s experts except for Griffin offers an opinion on

  whether JST’s claimed trade secrets were readily ascertainable and would

  have had independent economic value to a competitor; (3) each of JST’s

  experts except for Dr. Suhling opines that Bosch copied JST’s design for

  the HIT2 header; and (4) Sakowicz and Drs. Evans and Goel each opine

  that Bosch did not co-develop and does not co- own the HIT2 header.

  Bosch says the Court should limit JST to calling no more than two expert

  witnesses on any subject.

        JST says Bosch makes sweeping nonspecific allegations that JST’s

  expert trial testimony will be cumulative and redundant without identifying

  sections of JST expert reports that are cumulative or identical. JST argues

  that its experts have complimentary expertise and function together as a

  team capable of covering all issues, without overlapping. JST says there



                                       47
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39975 Filed 06/15/21 Page 48 of 50




  are 146 trade secrets at issues – including dimensions, tolerances,

  production processes, quality control, and pricing – and its experts opine on

  unique aspects of each. JST summarizes each expert’s testimony to show

  how its experts offers opinions on different aspects of the issues Bosch

  claims there will be duplicative testimony. JST says the Court should deny

  Bosch’s request because the testimony will not be duplicative. It also says

  Bosch’s objection relies on Federal Rule of Evidence 403 – not Rule 702 –

  and is premature.

        Under Rule 403, “[t]he court may exclude relevant evidence if its

  probative value is substantially outweighed by a danger of . . . wasting time,

  or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. See

  also In re FCA US LLC Monostable Elec. Gearshift Litig., 382 F. Supp. 3d

  687, 694 (E.D. Mich. 2019) (excluding testimony of expert where, among

  other things, it “would be cumulative and wasteful of the Court’s time” given

  that the defendant had proffered another expert on the same topic).

        The Court will limit the parties’ presentation of evidence at trial. The

  Court may limit cumulative evidence if – pursuant to Fed. R. Evid. 403 – “its

  probative value is substantially outweighed by a danger of . . . wasting time,

  or needlessly presenting cumulative evidence.” However, it is unnecessary




                                        48
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39976 Filed 06/15/21 Page 49 of 50




  and premature to determine at this juncture what evidence is cumulative

  and should be excluded under Rule 403.

         This is particularly true because the Court will likely impose time

  constraints on the parties at trial (e.g., JST has 35 hours to present its case

  in chief; Bosch has 20 hours to present its case in chief; and JST has 10

  hours for rebuttal) – which itself should help to alleviate cumulative

  evidence concerns. See Michigan First Credit Union v. Cumis Ins. Soc.

  Inc., No. 05-CV-74423, 2009 WL 1664088, at *7 (E.D. Mich. June 15,

  2009) (“The Court has broad discretion in establishing reasonable time

  limits on this trial.”); United States v. Reaves, 636 F. Supp. 1575, 1580

  (E.D. Ky. 1986) (“Given my experience in one long trial, this technique has

  considerable benefits—primarily five: It requires counsel to exercise a

  discipline of economy choosing between what is important and what is less

  so. It reduces the incidence of the judge interfering in strategic decisions. It

  gives a cleaner, crisper, better-tried case. It gives a much lower cost to the

  clients. Finally, it will save months of our lives.”).

  VII.   CONCLUSION

         As set forth above, the Court GRANTS IN PART, DENIES IN PART,

  and RESERVES RULING IN PART on: (1) JST’s Daubert motion [ECF

  Nos. 514, 515]; and (2) Bosch’s Daubert motion [ECF No. 527].



                                           49
Case 2:15-cv-13842-VAR-EAS ECF No. 565, PageID.39977 Filed 06/15/21 Page 50 of 50




        IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

  Dated: June 15, 2021




                                       50
